Citation Nr: 1403988	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  08-32 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to April 19, 2012, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In November 2011, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The instant matter was remanded by the Board by way of a March 2012 decision.  The case has been returned to the Board for further appellate review.

Upon reviewing the development of this case, the Board finds that there has been substantial compliance with its remand instructions.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has stated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998) violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Here, the Board's March 2012 remand directed the Appeals Management Center (AMC) to ensure that a VA audio examination was undertaken to determine the severity of the Veteran's bilateral hearing loss.  In April 2012, such an examination was completed and, as will be discussed in greater detail below, that examination provides a thorough picture of the severity of the Veteran's bilateral hearing loss.  The Board's remand also instructed the AMC to issue a supplemental statement of the case (SSOC) and afford the Veteran an opportunity to respond before the matter was returned to the Board.  In May 2012, a SSOC was issued and the Veteran was afforded an opportunity to respond.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the Board's most recent remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issue now on appeal based on the evidence that is of record.

By way of a May 2012 rating decision, the AMC increased the disability rating for the Veteran's service-connected bilateral hearing loss to 10 percent disabling, effective April 19, 2012. 


FINDINGS OF FACT

1.  Prior to November 14, 2011, the Veteran's hearing loss was manifested by numeric designations no greater than Level II in the right ear and no greater than Level II for the left ear.

2.  Since November 14, 2011, the Veteran's hearing loss was manifested by numeric designations no greater than Level IV in the right ear and no greater than Level III in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to November 14, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).

2.  The criteria for a 10 percent rating, but no higher, as of November 14, 2011, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements. Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.

In any event, the Veteran received notification prior to the initial unfavorable agency decision through a notice letter dated March 2008.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103 (2013).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in November 2007 and April 2012.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board finds these VA examinations adequate for the purposes of the instant claim, as they involved a review of the Veteran's pertinent medical history as well as pure tone threshold testing of the Veteran's hearing capacity.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

Merits

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

For claims for an increase that rises out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this case, the RO staged ratings.  Specifically, service connection was granted effective November 20, 2007.  From that date through April 18, 2012, a noncompensable rating was assigned.  Since April 19, 2012, the Veteran's bilateral hearing loss has been rated as 10 percent disabling. 

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record. After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's bilateral hearing loss is rated under Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100) (2012). 

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2012).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  As shown below, there is no exceptional hearing loss in this case at any point.  See 38 C.F.R. § 4.86.

Audiometric testing with respect to the Veteran's bilateral hearing loss was performed at his November 2007 VA examination.  On the November 2007 VA examination, pure tone thresholds, in decibels, were as follows:


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
20
40
75
75
Left Ear
20
55
70
70

Decibel average was 52.5 in the right ear and 53.75 in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear.  Under Table VI, a numeral of II is assigned for the right ear and a numeral of II is assigned for the left ear, resulting in a noncompensable rating.  38 C.F.R. §§ 4.85, 4.86, Tables VI and VII.

Although the Veteran argues that a higher rating during this period is warranted, see October 2013 Appellate Brief, the evidence of record does not indicate that a compensable rating is appropriate here.  As already noted, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann, 3 Vet. App. at 349.  

At his November 2011 hearing, the Veteran testified that his hearing had worsened since the November 2007 examination.  Thus, the Board remanded the appeal for a new examination.  At an April 2012 VA examination, pure tone thresholds, in decibels, were as follows:


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
25
60
80
90
Left Ear
25
60
80
80

Decibel average was 63.75 in the right ear and 61.25 in the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 86 percent in the left ear.  Under Table VI, a numeral of IV is assigned for the right ear and a numeral of III is assigned for the left ear, resulting in a 10 percent rating.  38 C.F.R. §§ 4.85, 4.86, Tables VI and VII.  

The Board acknowledges the Veteran's argument that had he been afforded a VA examination prior to April 19, 2012, that examination would have showed the same level of hearing loss that was found in April 2012 and he would be entitled to a 10 percent rating earlier than April 2012.  See October 2013 Appellate Brief.  The first evidence that the Veteran's hearing loss had become worse than that reflected at his November 2007 examination was his own testimony that his hearing loss had worsened.  Indeed, the April 2012 examination results corroborated his testimony.  Thus, the Board finds that the 10 percent rating should be made effective November 14, 2011, the date the evidence first shows that his hearing loss disability had worsened.  

For the entire period, the Board has also considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology in this case, as a degree of difficulty in hearing would be expected with any hearing loss.  The rating criteria provide for a greater evaluation for additional or more severe symptoms; and as such, his disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss prior to November 14, 2011, is denied.

Entitlement to a 10 percent rating for bilateral hearing loss as of November 14, 2011, is granted.

Entitlement to a rating greater than 10 percent for bilateral hearing loss as of November 14, 2011, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


